DETAILED ACTION
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.

Claim interpretation under 35 USC 112(f)
	The remarks do not challenge this interpretation.  Therefore, the designated limitations below are interpreted to invoke 35 USC § 112(f).

Claim rejections under 35 USC § 112(b):
	The remarks take the position that requiring “the ionising light source for generating the ionising light and the ablating light source for generating the ablating light beam or pulse(s) are the same light source” is definite.  This has not been found persuasive because claim 1 requires “an ionising light source” and “an ablating light source”.  It is unclear how two separate light sources can be the same light source.  It appears from the specification that a laser light source generates the ionizing light and the ablating light (see figure 4A).  The claim could be clarified by replacing the limitations requiring “an ionising light source” and “an ablating light source” with one light source to generate both a ablating light and ionising light.
	By amendment, the claim present additional indefiniteness issues discussed herein below.

Claim rejections under 35 USC § 102:
	By amendment, the anticipation type rejections have been overcome.

Claim rejections under 35 USC § 103:
	By amendment, the obviousness type rejections have been overcome. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a beam profiling4Application No. Filed HerewithArt Unit UnknownDocket No. 4912- P06834US00Examiner Unknown apparatus configured to transform an input laser beam or pulse(s) from said laser having a Gaussian laser beam intensity profile into an output laser beam or pulse(s) having a substantially square laser beam intensity profile in claim 11 and
a beam profiling apparatus configured to transform an input laser beam or pulse(s) from said laser having a substantially circular beam cross-sectional shape into an output laser beam or pulse(s) having a substantially square cross-sectional shape in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
The light source comprises a laser (14) arranged to generate light of a fundamental harmonic (λ1) which has a wavelength lying within the spectral range of infrared (IR) light. The laser comprises a non-linear optical medium arranged to perform harmonic generation using the fundamental harmonic of light generated by the laser so as to generate the second harmonic (λ2) and the third harmonic (λ3) from the fundamental harmonic of the laser light. The second harmonic has a wavelength one half that of the fundamental harmonic and corresponding to a wavelength lying within the spectral range of visible light, whereas the third harmonic has a wavelength one third that of the fundamental harmonic and corresponding to a wavelength lying within the spectral range of ultraviolet light.” (paragraph [0071] of the pre-grant publication),
 does not reasonably provide enablement for the broader “ionising light” and “in which the light source for generating the ionising light and the ablating light comprises a laser and a non-linear optical medium arranged to perform harmonic generation of harmonics from the laser and the ionising light is a harmonic of the light comprising the ablating light beam or pulse(s)”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, claims 1 and 14, as amended, require the light sources to be the same light source comprising a non-linear optical medium arranged to perform harmonic generation of harmonics from the laser and the ionising light is a harmonic of the light comprising the ablating light beam or pulses.  There is only one example of providing ionising light with a non-linear optical medium specifically disclosed in paragraph [0071].  However, there is no enabling disclosure for generating any type of ionising light that is a harmonic of ablating light comprising visible light.  The ionising light is only disclosed to be UV light.  
The claims could be enabled by clarifying that the ionising light is UV light and the generation of the ionising light and ablating light comprises a laser providing a fundamental harmonic in the IR range and a non-linear optical medium arranged to perform harmonic generation of the ablation light and ionising light from the IR laser, wherein the UV ionising light is a harmonic of the visual ablating light beam or pulses.
Claims 2, 4 and 7-13, 15 and 17 are non-enabled by virtue of their dependencies on respective claims 1 and 14.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-15 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are vague and indefinite for requiring “the light source for generating the ionising light and the light source for generating the ablating light beam 
Claim 1 is vague and indefinite for requiring “ionising light source arranged to output light for ionising the sample material”, “an ablating light source arranged to output ablating light beam or pulse for ablating light material of the electrode”, “reflecting the ablating light onto the electrode surface” and either “selectively filtered or optically processed [[light output]] such that ablating light beam or pulses is excluded and said ionising light is retained” or “such that said ablating light beam or pulses is retained and said ionising light is excluded”.  Specifically, the claim requires both ionising light for ionising the sample material and ablating light for ablating material of the electrode and reflecting ablating light, however requires only one of excluding ablating light or ionising light.  If ablating light is excluded by filtering or optical processing than the clause requiring ablating material of the electrode and reflecting ablating light is not possible because it is excluded (that is, ablation and reflection cannot occur if the light is filtered or processed to be excluded).  Alternatively, if ionising light is excluded by filtering than the clause requiring ionising sample material is not possible.  It appears from the specification that both situations actually occur contingent only whether or not the sample is to be ionized or the electrode is to be cleaned.  This indefiniteness could be resolved by clarifying the second to last clause to recite “wherein the light output thereof is selectively filtered or optically processed such that said ablating light beam or pulse(s) is excluded and said ionising light is retained when ionising the sample material and [[or]] such that said ablating light beam or pulse(s) is retained and said ionising light is excluded when ablating material of the electrode,…”

The dependent claims are all indefinite by virtue of their respective dependencies on independent claims 1 and 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881